TYSON, Judge.
Oscar Clay Green appeals to this court from a proceeding in the Circuit Court of Tuscaloosa County, wherein he seeks to assert a claim of “double jeopardy” under the opinions of the United States Supreme Court in Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932) and Illinois v. Vitale, 447 U.S. 410, 100 S.Ct. 2260, 65 L.Ed.2d 228 (1980).
Specifically, the issue sought to be raised and heard is a question of whether or not *1330the action of the trial court m finding the appellant guilty of the offense of DUI in a proceeding involving an incident which allegedly occurred on June 30, 1987, bars a subsequent assault proceeding. The appellant pleaded guilty to striking a vehicle driven by a Mr. Joseph Walden in Tuscaloosa County. Thereafter, an indictment was preferred against this appellant for assault in the first degree for actions arising from the same incident. The assault case is allegedly still pending in circuit court.
Both the State of Alabama and the appellant have asked this court to remand this cause for a hearing to determine whether the appellant’s plea of double jeopardy should be granted in that the prior proceeding is a bar to the subsequent proceeding involving the indictment for assault in the first degree.
In support of this matter, the State of Alabama cites to this court our prior opinion in State v. McGaughy, 505 So.2d 399 (Ala.Crim.App.1987) and Code of Alabama 1975, § 32-5A-191.
Since both parties have agreed and request that they be given an opportunity to be heard, this cause is remanded with directions for a hearing pursuant to the request of both parties, and that counsel be present to represent appellant at this hearing.
A due return shall be filed in this court expeditiously, following the hearing, showing the order and evidence entered therein in this proceeding.
REMANDED WITH DIRECTIONS FOR A HEARING.
All the Judges concur.